11‐31
          Hernandez v. Holder
                                                                                                  BIA
                                                                                            Elstein, IJ
                                                                                         A095 873 454 

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
     FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC
     DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1              At a stated term of the United States Court of Appeals for the Second
 2        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley
 3        Square, in the City of New York, on the 8th day of September, two thousand
 4        fourteen.
 5
 6        PRESENT:
 7                   JON O. NEWMAN,
 8                   JOHN M. WALKER, JR.,
 9                   RICHARD C. WESLEY,
10                         Circuit Judges. 
11        _____________________________________
12
13        MARLENY HERNANDEZ,
14                Petitioner,              
15
16                         v.                                          11‐31
17                                                                     NAC            
18
19        ERIC H. HOLDER, JR., UNITED STATES 
20        ATTORNEY GENERAL,
21                   Respondent.
22        _____________________________________
23
 1   FOR PETITIONER:                 Anne Pilsbury, Central American Legal
 2                                   Assistance, Brooklyn, NY.
 3
 4   FOR RESPONDENT:                 Stuart F. Delery, Assistant Attorney General;
 5                                   Ethan B. Kanter, Deputy Chief, National Security
 6                                   Unit; Jeffrey L. Menkin, Senior Counsel for
 7                                   National Security, Office of Immigration
 8                                   Litigation, Civil Division, United States
 9                                   Department of Justice, Washington, D.C.
10
11         UPON DUE CONSIDERATION of this petition for review of a final order

12   of removal, it is hereby ORDERED, ADJUDGED, AND DECREED that the

13   petition for review is GRANTED in part and DENIED in part.

14         Petitioner, Marleny Hernandez, a native and citizen of Colombia, petitions

15   for review from a December 13, 2010 Immigration Judge (“IJ”) decision, which

16   found her eligible for asylum but for her material support of a terrorist

17   organization.  In re Marleny Hernandez, No. A095 873 454 (Immig. Ct. N.Y. City

18   Dec. 13, 2010).  The Board of Immigration Appeals (“BIA”) had remanded

19   proceedings to the IJ for a specific determination on that issue.  In re Marleny

20   Hernandez, No. A095 873 454 (B.I.A. May 24, 2010), aff’g No. A095 873 454 (Immig.

21   Ct. N.Y. City July 28, 2006).  We assume the parties’ familiarity with the

22   underlying facts and procedural history of the case.

23


                                               2
 1          Under the circumstances of this case, we review the decisions of the IJ and

 2   the BIA “for the sake of completeness.”  See Zaman v. Mukasey, 514 F.3d 233, 237

 3   (2d Cir. 2008) (citation omitted).  The applicable standards of review are well

 4   established.  See 8 U.S.C. § 1252(b)(4)(B); see also Weng v. Holder, 562 F.3d 510, 513

 5   (2d Cir. 2009).

 6   I.     Final Order of Removal

 7          We have “jurisdiction to review only petitions for review of final orders of

 8   removal.”  Zhao Quan Chen v. Gonzales, 492 F.3d 153, 155 (2d Cir. 2007) (per

 9   curiam) (citing 8 U.S.C. § 1252(d)) (emphasis in original).  “An order of removal

10   is ‘final’ upon the earlier of the BIA’s affirmance of the immigration judge’s order

11   of removal or the expiration of the time to appeal the immigration judge’s order

12   of removal to the BIA.”  Chupina v. Holder, 570 F.3d 99, 103 (2d Cir. 2009) (citing 8

13   U.S.C. § 1101(a)(47)(B)(i), (ii)). 

14          The government argues that we lack jurisdiction because Hernandez did

15   not petition for review from the BIA’s decision, which it contends is Hernandez’s

16   final order of removal.  However, the BIA’s decision remanded proceedings for

17   the IJ to determine whether Hernandez was eligible for asylum but for her



                                               3
 1   material support of the Revolutionary Armed Forces of Colombia (“FARC”)—a

 2   finding that was necessary for her to obtain a duress waiver from the Department

 3   of Homeland Security (“DHS”).  The BIA observed that it could not make this

 4   determination on appeal because it involved factfinding and invited the parties

 5   to submit additional evidence to the IJ on remand.  See 8 C.F.R. 

 6   § 1003.1(d)(2)(iv) (providing that the BIA may remand proceedings for further

 7   factfinding if it is unable to properly resolve an appeal).  An appeal from the

 8   BIA’s decision would have therefore been interlocutory; on remand, had the IJ

 9   found that Hernandez was ineligible for asylum regardless of her support of the

10   FARC, she would have been entitled to appeal that decision to the BIA.  See 8

11   C.F.R. § 1.003.3(a); see also Bennett v. Spear, 520 U.S. 154, 177‐78  (1997).  The

12   government’s suggestion that the BIA’s decision is the final removal order

13   because Hernandez does not specifically challenge the IJ’s 2010 decision is

14   without merit.  Hernandez has, and had, no reason to challenge the IJ’s 2010

15   decision because the IJ’s finding that she was eligible for asylum but for

16   application of the material support bar was a favorable determination for her and

17   she had already exhausted her challenges to the application of the material

18   support bar before the BIA.  See Chupina, 570 F.3d at 103.  Moreover, because a

                                                 4
 1   duress waiver would “directly affect whether [Hernandez], who conceded

 2   removability, can in fact be removed to [Colombia], the BIA’s decision cannot

 3   constitute a ‘final order of removal.’”  Id.  We therefore have jurisdiction because

 4   Hernandez’s petition was timely filed from the IJ’s decision, which became the

 5   final order of removal after the expiration of the time to appeal to the BIA.  Id.; 8

 6   U.S.C. § 1101(a)(47)(B)(ii).

 7   II.     Material Support Bar

 8           Aliens who have “engaged in a terrorist activity” are statutorily ineligible

 9   for asylum.  See 8 U.S.C. §§ 1158(b)(2)(A)(v), 1182(a)(3)(B)(i)(I).  Engaging in a

10   terrorist activity includes, among other things, committing an act that “the actor

11   knows, or reasonably should know, affords material support” to a designated

12   terrorist organization.  8 U.S.C. § 1182(a)(3)(B)(iv)(VI).  “Material support”

13   includes providing “a safe house, transportation, communications, . . . material

14   financial benefit, false documentation or identification, weapons [], explosives, or

15   training . . . .”  Id.

16           We lack jurisdiction to review the agency’s determination that an alien is

17   subject to the material support bar, 8 U.S.C. § 1158(b)(2)(D), but retain jurisdiction

18   to review questions of law and constitutional claims, 8 U.S.C. § 1252(a)(2)(D),

                                                5
 1   which are subject to de novo review, see Ay v. Holder, 743 F.3d 317, 318 (2d Cir.

 2   2014).  Hernandez argues that the material support bar does not apply because

 3   the aid she provided was de minimus and involuntary.  These arguments raise

 4   questions of law over which we have jurisdiction.  See id. Ay v. Holder

 5         A.     Duress Exception

 6         Hernandez argues that she is not barred from asylum based on her aid to

 7   the FARC because the material support bar contains an implied duress exception. 

 8   We recently remanded the same issue to the BIA in Ay v. Holder, 743 F.3d at 321‐

 9   22.  For the same reasons we stated in that decision, we remand to the BIA to

10   “address the matter in the first instance in light of its own expertise.”  Negusie v.

11   Holder, 555 U.S. 511, 517 (2009) (quoting INS v. Orlando Ventura, 537 U.S. 12, 16‐17

12   (2002) (per curiam)). 

13         B.     Materiality Finding

14         Hernandez also argues that she is not barred from asylum based on her aid

15   to the FARC because her support was not material.  However, the agency

16   reasonably found that Hernandez’s provision of foodstuffs every three months

17   for more than two years was material because it aided the FARC in continuing

18   their fight against the Colombian government.  See In re S‐K‐, 23 I. & N. Dec. 936,

                                               6
 1   945‐46 (B.I.A. 2006) (finding support “material” if it has “some effect on the

 2   ability of the [terrorist organization] to accomplish its goals, whether in the form

 3   of purchasing weaponry or providing routine supplies to its forces, for example”

 4   (emphasis added))).  Hernandez’s assertion that In re S‐K‐ merits no deference

 5   because its definition of “material” covers de minimus support, such as hers, is

 6   misplaced.  Hernandez’s support of the FARC was not de minimus.  Indeed, it far

 7   exceeds the level of support we found material in Ay, where the petitioner had

 8   provided food, on four or five occasions, and clothing, on one occasion, to

 9   members of the Kurdistan Workers’ Party.  743 F.3d at 319.  Hernandez, in

10   contrast, provided the FARC with a $100 package of merchandise from her store

11   every three months for two years.  Those packages contained goods that the

12   FARC had specifically requested, such as rice, grains, vegetable oil, flour, pasta,

13   cane sugar, etc.  We therefore “find no error in the agency’s factual conclusion

14   that [Hernandez] provided material support to a terrorist organization.”  Id. 

15         For the foregoing reasons, the petition for review is GRANTED in part and

16   DENIED  in  part.    The  cause  is  REMANDED  to  the  BIA  for  further  proceedings

17   consistent with this opinion.  Any pending request for oral argument in this petition



                                               7
1   is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and

2   Second Circuit Local Rule 34.1(b).

3                                        FOR THE COURT: 
4                                        Catherine O’Hagan Wolfe, Clerk
5
6




                                           8